Citation Nr: 0210629	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-04 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant (veteran)


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The veteran served on active duty from September 1983 to July 
1992.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss.  In May 2001, the veteran appeared 
and testified at a personal hearing in Washington, D.C., 
which was conducted by C. W. Symanski, who is the member of 
the Board rendering the final determination in this claim and 
was designated by the Chairman of the Board to conduct that 
hearing.  See 38 U.S.C.A. § 7102(b) (West 1991).  The Board 
remanded the claim in October 2001 for further development.  
By decision dated in May 2002, the RO granted service 
connection for left ear hearing loss, and continued the 
denial for right ear hearing loss.  The issue of service 
connection for right ear hearing loss has been returned to 
the Board for further appellate review.


FINDING OF FACT

There is no competent medical evidence establishing that the 
veteran manifests right ear hearing loss disability per VA 
standards.


CONCLUSION OF LAW

The veteran does not currently have right ear hearing loss 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001); 38 C.F.R. § 3.385 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  VA has enacted regulations to implement 
the provisions of the VCAA.  66 Fed. Reg. 45620-45632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326)).  These changes in law are potentially 
applicable to the claim on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO has developed this case 
pursuant to the VCAA.

The veteran contends that her in-service exposure to acoustic 
trauma, while serving as an Aircraft Maintenance and 
Munitions Officer, caused her to develop a right ear hearing 
loss disability.  Her service medical records (SMR's), which 
are incomplete, indeed show a decrease in right ear hearing 
acuity in the low frequency ranges during service with a 
diagnosis of right ear hearing loss at 500 hertz.  Both VA 
and private medical opinion support her argument that she has 
a diagnosable right ear hearing loss which is likely related 
to her exposure to acoustic trauma in service.  In fact, the 
RO has granted service connection for left ear hearing loss 
as the extent of her left ear hearing loss, as measured by 
audiometric testing, rises to the level of a disability for 
VA purposes.  38 C.F.R. § 3.385 (2001).  

At the outset, the Board concedes that the veteran has been 
diagnosed with right ear hearing loss.  The Board also 
concedes that the unanimous opinion of record establishes 
that such hearing loss results from her in-service exposure 
to acoustic trauma.  See generally Hanson v. Derwinski, 1 
Vet.App. 512 (1991) (a claimant is entitled to service 
connection where he/she submits supportable medical opinion 
of an etiological relationship that is unrebutted by other 
medical opinion of record).  However, service connection 
cannot be established until such time as audiometric findings 
reveal that her right ear hearing loss becomes disabling for 
VA purposes.  38 C.F.R. § 3.385 (2001).  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) (noting that 38 C.F.R. 
§ 3.385 prohibited an award of service connection for hearing 
loss where audiometric test scores were within established 
limits).  See also 58 Fed. Reg. 48483 (Sept. 16, 1993); 59 
Fed. Reg. 60560 (Nov. 25, 1994) (non-substantive language 
revision to 38 C.F.R. § 3.385 in response to concern raised 
in Ledford that the regulation used criteria for hearing loss 
to determine service connection and not degree of 
disability).

Therefore, the only issue left on appeal concerns whether the 
veteran manifests a current right ear hearing loss for VA 
purposes.  In this case, the veteran herself submitted the 
June 1997 audiometric results from Dr. Scott Pharr.  During 
the May 2001 hearing, she testified that Dr. Pharr had been 
the only post-service provider of treatment for her right ear 
hearing loss, and that those records had been submitted.  In 
October 2001, the RO requested her to identify any additional 
providers of treatment for her right ear hearing loss since 
the May 2001 Board hearing, but the veteran did not respond 
to the RO's information request.  In March 2002, VA provided 
the veteran with an audiometric examination.  In May 2002, 
the RO sent the veteran a Supplemental Statement of the Case 
(SSOC) which notified the veteran of her failure to reply to 
the October 2001 information request and further notified her 
of the March 2002 audiometric results.  The SSOC also 
provided her with the applicable provisions of the VCAA.  The 
previous Statement of the Case (SOC) in January 1999 notified 
her of the available in-service audiometric findings.  As to 
the issue of her current state of right ear hearing loss 
disability, VA has satisfied the duty to assist and notice 
provisions of the VCAA.

The Board recognizes that the veteran's service medical 
records for her period of active duty from September 1983 to 
July 1992 appear to be incomplete.  The RO has attempted to 
contact the National Personnel Records Center (NPRC) and Air 
Reserve Personnel Center for any additional records, but 
neither of these agencies have the SMR's in their possession.  
The RO did not make another attempt to locate such records as 
requested by the Board in its October 2001 remand order.  See 
generally Stegall v. West, 11 Vet.App. 268, 271 (1998) (a 
claimant entitled to full compliance with directives 
contained in a remand order).  Based upon the RO's 
development pursuant to the Board's remand order, the Board 
concedes a current diagnosis of right ear hearing loss 
disability and that the unanimous medical opinion attributes 
such hearing loss to active service.  The only issue remains 
as to whether the veteran's current state of hearing 
constitutes a hearing loss for VA purposes.  The Board finds 
that no prejudice accrues to the veteran by the RO's failure 
to make another attempt to locate any potentially missing 
SMR'S as audiometric findings, if any, more than a decade ago 
would have no probative value as to her current state of 
hearing, as demonstrated by audiometric testing in 1997 and 
2002.  Given the irrelevance of such documents at this time, 
the Board has no duty to obtain them pursuant to 38 U.S.C.A. 
§ 5103A(b)(3).  The Board further finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating her claim.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Under VA regulations, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2001).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001).  The new regulatory provisions promulgated by VA 
includes the following definitions of the competency of 
evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

VA audiometric examination in March 2002 demonstrated 
puretone auditory thresholds of 15, 15, 10, 10 and 20 
decibels in the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz, respectively.  Her speech recognition using the 
Maryland CNC word list was 96% for the right ear.  The 
examiner provided opinion that such results indicated a 
slight sensorineural right ear hearing loss at 4000 Hertz.  
It was further noted that her audiometric configuration was 
consistent with noise exposure.  While the veteran does have 
a diagnosable right ear hearing loss which is consistent with 
noise exposure, her level of impairment is insufficient to 
constitute a current disability under VA law.  38 C.F.R. 
§ 3.385 (2001).

The audiometric examination by Dr. Pharr in June 1997 clearly 
shows auditory thresholds in the frequencies of 500, 1000, 
2000, 3000, or 4000 Hertz as 25 decibels or less.  A speech 
recognition score was not conducted.  An in-service 
audiometric examination on April 16, 1984 revealed puretone 
auditory thresholds of 15, 15, 10, 10 and 15 decibels in the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz, 
respectively.  A December 18, 1995 audiometric examination 
revealed puretone auditory thresholds of 30, 10, 0, 0 and 10 
decibels in the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz, respectively.  At this time, the veteran was given a 
diagnosis of right ear hearing loss at 500 hertz.  Speech 
recognition testing was not conducted in service.  None of 
the above audiometric findings show the presence of right ear 
hearing loss per the standards of 38 C.F.R. § 3.385.

Based upon the above, the Board finds, by a preponderance of 
the evidence, that there is no competent medical evidence 
establishing that the veteran manifests right ear hearing 
loss disability per VA standards.  In so finding, the Board 
accepts as credible the veteran's complaint of decreased 
hearing acuity in the right ear which is supported by a 
competent medical diagnosis of a slight sensorineural right 
ear hearing loss at 4000 Hertz.  However, the only probative 
evidence concerning the existence of right ear hearing loss 
per VA standards consists of the audiometric test results of 
record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  The criteria of 38 C.F.R. § 3.385 provides 
regulatory limits governing the establishment of service 
connection for impaired hearing with the intended effect to 
establish a department-wide rule for making determinations 
regarding service connection for impaired hearing.  59 Fed. 
Reg. 60560 (Nov. 25, 1994).  The Board encourages the veteran 
to reopen her service connection claim if and when future 
audiometric findings meet the standards of 38 C.F.R. § 3.385.  
The doctrine of the benefit of the doubt is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West Supp. 
2001).


ORDER

Service connection for right ear hearing loss is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

